Citation Nr: 0305408	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-15 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for muscle aches due to 
an undiagnosed illness.

3.  Entitlement to service connection for insomnia and 
sleeplessness due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

5.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

6.  Entitlement to service connection for joint 
pain/stiffness due to an undiagnosed illness.

7.  Entitlement to service connection for depression due to 
an undiagnosed illness.

8.  Entitlement to service connection for numbness in the 
extremities due to an undiagnosed illness.

9.  Entitlement to service connection for bleeding gums due 
to an undiagnosed illness.

10.  Entitlement to service connection for frequent thirst 
due to an undiagnosed illness.



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


REMAND

The veteran served on active duty from May 1987 to July 1987, 
and from September 1990 to July 1991.  His discharge 
documents note that he served in the Southwest Asia Theatre 
of Operations from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In his substantive appeal, VA Form 9, Appeal to Board of 
Veterans' Appeals, received by the RO in October 1998, the 
veteran indicated in block 8 that he sought a hearing before 
a member of the Board at the local VA office.

In November 1998, the RO sent the veteran a letter offering 
him various options, including the opportunity to appear 
before a member of the Board at the local RO via video 
teleconference.  The veteran did not respond.

A January 2003 Report of Contact shows that the veteran was 
contacted and again asked about his wishes concerning his 
hearing.  The veteran stated he would like to have a video 
teleconference hearing.  Later that same month, the RO issued 
the veteran a letter informing him that he had been scheduled 
for a video teleconference hearing on March 7, 2003 and 
requesting that he confirm his appointment or make another 
choice concerning his preference.  In pertinent part, the 
letter states:

If we do not receive your response by 
February 18, 2003, we will cancel this 
hearing and will keep you on the hearing 
schedule for a future visit by a Board 
member.

The file does not show that the veteran responded by the 
required date.  It also does not show that the veteran has 
withdrawn his request for a hearing held before a member of 
the Board.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





